Case 6:21-cv-00420-CEM-LRH Document 1 Filed 03/04/21 Page 1 of 6 PageID 1




                                                6:21-cv-00420
Case 6:21-cv-00420-CEM-LRH Document 1 Filed 03/04/21 Page 2 of 6 PageID 2
Case 6:21-cv-00420-CEM-LRH Document 1 Filed 03/04/21 Page 3 of 6 PageID 3
Case 6:21-cv-00420-CEM-LRH Document 1 Filed 03/04/21 Page 4 of 6 PageID 4
Case 6:21-cv-00420-CEM-LRH Document 1 Filed 03/04/21 Page 5 of 6 PageID 5
Case 6:21-cv-00420-CEM-LRH Document 1 Filed 03/04/21 Page 6 of 6 PageID 6
